  


 HR 4511 ENR: Gold Star Families Voices Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4511 
 
AN ACT 
To amend the Veterans’ Oral History Project Act to allow the collection of video and audio recordings of biographical histories by immediate family members of members of the Armed Forces who died as a result of their service during a period of war. 
 
 
1.Short titleThis Act may be cited as the Gold Star Families Voices Act.  2.Collection of video and audio recordings of biographical histories by immediate family members of members of the Armed Forces who died as a result of their service during a period of war (a)In GeneralParagraph (1) of section 3(a) of the Veterans’ Oral History Project Act (20 U.S.C. 2142(a)(1)) is amended to read as follows: 
 
(1)to collect video and audio recordings of— (A)personal histories and testimonials of veterans of the Armed Forces who served during a period of war; and  
(B)biographical histories by immediate family members of members of the Armed Forces who became missing in action or died as a result of their service during a period of war;.  (b)Conforming AmendmentSection 3 of the Veterans’ Oral History Project Act (20 U.S.C. 2142) is further amended by adding at the end the following new subsection: 
 
(d)Definition of Immediate Family MemberFor purposes of subsection (a), the term immediate family member means a parent, spouse, sibling, or child..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 